
	

113 HR 700 IH: ARPA–ED
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 700
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2013
			Mr. George Miller of
			 California introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To direct the Secretary of Education to carry out the
		  Advanced Research Projects Agency-Education to fund directed development
		  projects to support targeted breakthroughs in teaching and
		  learning.
	
	
		1.Short titleThis Act may be cited as the
			 ARPA–ED Act.
		2.Establishment of
			 the Advanced research project agency-education
			(a)Program
			 establishedFrom the amounts
			 appropriated for section 14007 of division A of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5), the Secretary of Education may
			 reserve up to 30 percent to—
				(1)establish and
			 carry out the Advanced Research Projects Agency-Education (in this Act referred
			 to as ARPA–ED) to—
					(A)identify and promote advances in learning,
			 fundamental and applied sciences, and engineering that may be translated into
			 new learning technologies;
					(B)develop, test, and
			 evaluate new learning technologies and related processes; and
					(C)accelerate
			 transformational technological advances in education;
					(2)convene an
			 advisory panel under subsection (d); and
				(3)carry out the
			 evaluation and dissemination requirements under subsection (e).
				(b)Appointments
				(1)DirectorARPA–ED shall be under the direction of the
			 Director of ARPA–ED, who shall be appointed by the Secretary.
				(2)Qualified
			 individualsThe Secretary shall appoint, for a term of not more
			 than 4 years, qualified individuals who represent scientific, engineering,
			 professional, and other personnel with expertise in carrying out the activities
			 described in this section to positions in ARPA–ED, at rates of compensation
			 determined by the Secretary, without regard to the provisions of title 5,
			 United States Code, except that such rates of compensation shall not to exceed
			 the rate for level I of the Executive Schedule under section 5312 of such
			 title.
				(c)Functions of
			 ARPA–EDUpon consultation
			 with the advisory panel convened under
			 subsection (d), the Secretary shall select
			 public and private entities to carry out the activities described in subsection
			 (a)(1) by—
				(1)awarding such
			 entities grants, contracts, cooperative agreements, or cash prizes; or
				(2)entering into such
			 other transactions with such entities as the Secretary may prescribe in
			 regulations.
				(d)Advisory
			 panel
				(1)In
			 generalThe Secretary shall convene an advisory panel to advise
			 and consult with the Secretary, Director, and the qualified individuals
			 appointed under
			 subsection (b)(2) on—
					(A)ensuring that the awards made and
			 transaction entered into under
			 subsection (c) are consistent with the
			 purposes described in
			 subsection (a)(1); and
					(B)ensuring the
			 relevance, accessibility, and utility of such awards and transactions to
			 education practitioners.
					(2)Appointment of
			 membersThe Secretary shall appoint the following qualified
			 individuals to serve on the advisory panel:
					(A)Education practitioners.
					(B)Experts in
			 technology.
					(C)Specialists in
			 rapid gains in student achievement and school turnaround.
					(D)Specialists in
			 personalized learning.
					(E)Researchers,
			 including at least one representative from a comprehensive center established
			 under 203 of the Educational Technical Assistance Act of 2002 (20 U.S.C. 9602)
			 or the regional laboratories system established under section 174 of the
			 Education Sciences Reform Act (20 U.S.C. 9564).
					(F)Other individuals
			 with expertise who will contribute to the overall rigor and quality of
			 ARPA–ED.
					(3)Applicability of
			 FACAThe Federal Advisory
			 Committee Act (5 U.S.C. App.) shall not apply to the panel convened under this
			 subsection and any appointee to such panel shall not be considered an
			 employee under section 2105 of title 5, United States
			 Code.
				(e)Evaluation and
			 dissemination
				(1)EvaluationThe Secretary shall obtain independent,
			 periodic, and rigorous evaluation of—
					(A)the effectiveness of the processes ARPA–Ed
			 is using to achieve the purposes described in subsection (a)(1);
					(B)the relevance,
			 accessibility, and utility of the awards made and transactions entered into
			 under subsection (c) to education practitioners; and
					(C)the effectiveness
			 of the projects carried out through such awards and transactions, using
			 evidence standards developed in consultation with the Institute of Education
			 Sciences, and the suitability of such projects for further investment or
			 increased scale.
					(2)Dissemination
			 and useThe Secretary shall
			 disseminate information to education practitioners, including teachers,
			 principals, and local and State superintendents, on effective practices and
			 technologies developed under ARPA–ED, as appropriate, through—
					(A)the comprehensive
			 centers established under 203 of the Educational Technical Assistance Act of
			 2002 (20 U.S.C. 9602);
					(B)the regional
			 laboratories system established under section 174 of the Education Sciences
			 Reform Act (20 U.S.C. 9564); and
					(C)such other means
			 as the Secretary determines to be appropriate.
					(f)Administrative
			 requirementsNotwithstanding
			 section 437(d) of the General Education Provisions Act (20 U.S.C. 1232(d)), the
			 Secretary shall establish such processes as may be necessary for the Secretary
			 to manage and administer ARPA–ED, which are not constrained by other
			 Department-wide administrative requirements that may prevent ARPA–ED from
			 carrying out the purposes described in subsection (a)(1).
			(g)DefinitionsFor
			 purposes of this Act:
				(1)DepartmentThe term Department means the
			 Department of Education.
				(2)DirectorThe term Director means the
			 Director of ARPA–ED.
				(3)SecretaryThe
			 term Secretary means the Secretary of Education.
				
